Citation Nr: 0210112	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-13 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
September 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texis, 
which denied service connection for PTSD.  

In March 2002, the veteran had a hearing in San Antonio, 
Texas, before the undersigned Board member, who was 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of the 
hearing is of record.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).  


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  The veteran does not have a verifiable stressor.

3.  The veteran's PTSD is not related to a disease or injury 
in active military service.  


CONCLUSION OF LAW

Post traumatic stress disorder was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties of notice and assistance to claimants for VA benefits.  
VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

There is no issue in this case as to provision of the 
necessary form to apply for benefits, as the veteran filed 
the appropriate form in August 1997.  See 38 U.S.C.A. § 5102 
(West Supp. 2002); 38 C.F.R. § 3.150(a) (2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim, and must indicate what 
evidence will be obtained by the claimant and what will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); see Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  In December 1997, 
the RO wrote to the veteran, advising him that service 
medical records and records of treatment after service were 
needed.  He was asked to provide dates and places of VA 
treatment so the RO could request those medical records.  He 
was provided a list of information and evidence received and 
needed and asked to review it and advise of any changes.  
Furthermore, in May 1998, the RO wrote to the veteran more 
specifically about his PTSD claim.  He was advised that the 
RO had requested his military medical records, and that it 
needed more information from him concerning the details of 
traumatic events in service.  He was told that he could 
provide this information through an interview with a VA 
psychiatrist if he would prefer.  He was asked to provide an 
employment history and to provide information about 
psychiatric treatment prior to and subsequent to service.  He 
was told that he could provide the medical records of such 
treatment, or he could provide releases to authorize the RO 
to request the records for him.  The duty to notify of 
information and evidence necessary to substantiate the claim 
has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  The RO has 
associated the pertinent VA medical records and service 
department medical and personnel records with the claims 
file.  Private psychological treatment and testing records 
and Social Security records have been received. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in July 1998 and September 2000.  The examination reports 
contained adequate clinical findings and diagnoses pertinent 
to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(e)).

The Board sees no areas in which further development is 
required.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection

A.  Factual Background

The record includes DD Forms 577 dated in January 1984 and 
December 1985 that show the veteran was to receive and 
deliver secret messages.  

Additional records reflect that the veteran was issued a 
United States Diplomatic Passport reflecting a September 1991 
issuance date.  

Service medical records dated in August 1992 reflect that the 
veteran reported a history of trouble sleeping and nervous 
trouble.  There were no clinical findings or diagnoses 
pertaining to PTSD.  

Service personnel records reflect the veteran served in 
Germany from January 1980 to December 1981; Fort Sam Houston, 
Texas, from January 1982 to December 1985; and Honduras from 
November 1991 to August 1992.  His military occupational 
specialty (MOS) was personnel administration specialist and 
supply sergeant.  The veteran's awards and decorations 
include the Joint Service Commendation Medal, Army 
Commendation Medal, Army Achievement Medal, 3rd Award, Good 
Conduct Medal, the National Defense Medal, Professional 
Development Ribbon, Army Service Ribbon, Overseas Service 
Ribbon, Expert Marksmanship Badge Rifle, Expert Marksmanship 
Badge Grenade.  These decorations are not indicative of 
combat involvement.   

In a 15-page undated statement, received in August 1998, the 
veteran provided a history of his background and his service 
experiences.  The veteran indicated that he served on a bomb 
squad for five years while stationed at Fort Sam Houston, 
Texas.  While serving in Korea, the veteran listed 
difficulties that he encountered adjusting to Korean culture 
and that he was exposed to firebombs and saw many dead 
bodies.  The veteran reported that he was stationed in 
Germany for two years.  While there, he indicated that a 
German terrorist group called the Red Army Faction blew up 
American homes and injured American soldiers.  The veteran 
stated that he saw dead bodies.  The veteran indicated that 
in Munich between October 1980 and October 1981 the 
terrorists blew up the entrance to an Octoberfest 
celebration; the veteran arrived two days later and witnessed 
the flowers of the dead.  The veteran reported that friends 
or acquaintances committed suicide.  While in Honduras, the 
veteran indicated that his service was stressful.  The 
veteran elaborated that he served as a "diplomat" on 
counter drug missions, that he was in fear for his children 
who attended the same school as children (who had been 
abducted) of DEA (Drug Enforcement Agency) agents.  The 
veteran added that many people were killed in Honduras and 
that he was in constant fear of the safety of his family and 
himself.  The veteran added that after he returned to the 
United States his life was threatened.

The record also includes photographs of the veteran in an 
area identified by signs within the photograph as U.S. Forces 
region, and document dated in December 1992 regarding the 
veteran's use of a pistol.  

VA medical records dated from 1997 to 1998 reflect that the 
veteran was seen for and engaged in group and individual 
therapy for PTSD.  

In a statement dated in January 1998, Lewis H. Richmond, 
M.D., indicated that the veteran had a history of mental 
illness.  At the conclusion of a mental status examination, 
Dr. Richmond diagnosed the veteran as having Axis I-anxiety 
disorder, manifested by restlessness, ease of fatigability, 
irritability, trouble falling asleep, feelings of being keyed 
up, somatization, and depression; and Axis II-paranoid 
schizophrenia.  

At a VA examination dated in July 1998, the veteran reported 
that while in Germany he was a processing clerk and 
administrative specialist.  In that capacity, he processed 
new personnel.  The examiner noted the veteran had brought 
about 20 pages of work history and an account of service 
experiences, apparently the same as that provided to the RO, 
on the basis of the events from that written report that are 
referenced by the examiner.  The examiner noted that the 
veteran said he was unable to recall more information and 
referred the examiner to the written report. 

At the conclusion of a mental status examination and 
psychological testing, the examiner indicated that it was 
difficult to determine whether the veteran had PTSD or 
whether he had a substance-induced disorder relating to his 
paranoid ideation, his sleepless nights, his control, and 
anger.  An Axis II diagnosis of personality disorder was 
entered.  Urine drug abuse and methamphetamine abuse testing 
was requested.  An addendum to the July 1998 examination 
dated in July 1998 reflects that the veteran did not come in 
for requested drug screening until nine days after it was 
requested.  He tested positive for marijuana.  The examiner 
noted an Axis I diagnosis of PTSD, but strongly recommended 
random urine testing of the veteran.

In a psychological evaluation dated in September 1998, 
Charles Gutierrez, Ph.D., indicated that the veteran was 
being evaluated for diagnostic clarification.  At an 
evaluation, the veteran reported a number of symptoms.  The 
veteran attributed his symptoms to his service experiences.  
The veteran reported that he was stationed in Germany for two 
years, that he served on a bomb squad for five years while 
stationed in Fort Sam Houston and that he was stationed in 
Honduras in 1992.  While in Honduras, the veteran indicated 
that his service was stressful.  The veteran elaborated that 
he served as a "diplomat" on counter drug missions, that he 
was in fear for his children who attended the same school as 
a child who had been kidnapped.  The veteran added that many 
people were killed in Honduras and that he was in constant 
fear of the safety of his family and himself.  The veteran 
added that after he returned to the United States his life 
was threatened.  At the conclusion of a mental status 
examination and psychological testing, diagnostic impressions 
including Axis I psychotic disorder, pain disorder, 
associated with both psychological factors and a general 
medical condition, and PTSD by history were entered.  It was 
noted that the veteran's problems were related to primary 
social support group and occupational problems.  

A psychiatric evaluation dated in October 1998 conducted by 
Robert L. Jimenez, M.D,. provides that the veteran reported 
feeling depressed, angry, and enraged.  At the conclusion of 
a mental status examination, the examiner entered an 
impression of Axis I major depressive disorder with psychotic 
features, dysthymic disorder, generalized anxiety disorder, 
and PTSD.  

The record includes several medical statements from Charles 
E. Gutierrez, Ph.D., dated in 1998 and 1999 regarding the 
veteran's PTSD.  In August and September 1998, the veteran 
reported feeling vigilant which he attributed to his service 
experience.  The doctor noted that the severity of his 
vigilance bordered on paranoia.  Dr. Gutierrez noted that the 
veteran evidences many symptoms associated with PTSD, rule 
out psychotic disorder.

The record also includes a Social Security Administration 
(SSA) disability benefit award decision dated in May 1999.  
The veteran was awarded SSA disability benefits due to 
generalized persistent anxiety accompanied by vigilance, 
scanning, and recurrent and intrusive recollection of 
traumatic experiences.  

VA outpatient treatment records dated from 1997 to 2000 
reflect that the veteran was seen for psychotherapy.  In 
October 1997, the veteran complained of difficulty sleeping, 
racing thoughts, and anxiety.  He talked at length about 
adjusting to civilian life and believed that his identity and 
his social support were taken away from him when he was found 
to be medically unable to continue his job in the Army.  It 
was noted that the veteran expressed guilt related to some of 
the service activities in which he was engaged, especially 
the ones which involved innocent women and children.  

At a VA examination dated in November 2000, the veteran 
complained of ongoing difficulty with his overriding concern 
about the safety of his family and himself.  He was 
preoccupied with the belief that he was the target of harm or 
assassination by government agents or agents of the drug 
cartel.  The veteran indicated that he was not able to sleep 
at night.  He reported recurrent dreams about events that 
happened while he was in Honduras, particularly of things 
that happened to Americans.  The veteran reported that he had 
no close relations, except for his spouse, that he felt 
detached and a sense of foreshortened future.  As to 
stressors, it was noted that the veteran was in Honduras in a 
special operation involving the anti-drug war.  He was 
involved in firefights and stated that he killed two people 
while there.  He indicated that Air Force personnel were 
attacked and killed and that he was on an assassination 
target list.  He felt that he was in many life-threatening 
situations and responded with appropriate fear, helplessness, 
and horror.  At the conclusion of a mental status 
examination, the examiner concluded that the veteran met all 
of the diagnostic criteria for PTSD as specified in DSM-IV.  
The diagnoses included Axis I-PTSD with psychotic features.  

Additional VA outpatient treatment records dated from 1999 to 
2002 reflect that the veteran was seen for individual and 
group therapy for PTSD.  

The transcripts of a July 2000 personal hearing before a 
hearing officer and the March 2002 personal hearing before 
the Board reflect that the veteran provided testimony in 
support of his claim.  Essentially, the veteran testified 
that his experience while serving in Honduras is the stressor 
responsible for the development of his PTSD.  In that 
connection, the veteran indicated that he was assigned as a 
courier for classified documents.  He maintains that he was 
involved in a special drug interdiction operation, that he 
instructed Honduran officers, and that he issued guns.  

The evidence also includes a letter dated in March 2002 from 
the Department of Army.  This document shows that the veteran 
held a Secret security clearance based on an outdated 
investigation.  

B.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in a claim for service connection for PTSD.  6 Vet. App. 91 
(1993).  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory" i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such 
service."Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non- combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In this case, the veteran served, for the most part, during 
peacetime.  Although his active duty service did include 
service during the Persian Gulf War period (see 38 C.F.R. 
§ 3.2(i) (2001)), he did not serve in the Southwest Asia 
Theater of Operations.  His service personnel records do not 
indicate participation in combat, and the Board finds that 
the veteran is not a veteran of combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this case.

The veteran has been diagnosed as having PTSD.  Thus, the 
determinative issue in this case is whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred.  For the reasons, as discussed in below, the Board 
finds that the veteran has not submitted credible evidence of 
the occurrence of a stressor.

The veteran has recounted many and varied stressful 
experiences, including killing people, preparing a child's 
body for burial, hearing of deaths, seeing flowers placed for 
the dead, having to adapt to unfamiliar food and customs, 
encountering unfriendly treatment, and having been barred 
from reenlistment in July 1989 (which bar was later removed).  
The stressors on which he has focused most of his attention 
involve his military service in Honduras, during which time 
he contends it was stressful to have his family there because 
of concerns for their safety, and that he was somehow 
involved in the death or preparation for burial of a 12-year-
old girl.  The veteran maintains that he was assigned as a 
courier for classified documents which involved a special 
drug interdiction operation, that he instructed Honduran 
officers in English, and that he issued guns.  The veteran 
also asserts that as a result of his involvement in the drug 
interdiction, he was and is on an assassination list.  

As to the veteran's claimed stressor that he served in drug 
interdiction operation while serving in Honduras, service 
records do not dispute that the veteran served in Honduras 
and that he appears to have been issued a U.S. Diplomatic 
Passport prior to his tour of duty in Honduras.  However, the 
veteran's service personnel records reflect that the 
veteran's MOS was that of a personnel administration 
specialist; there is no indication in these records that the 
veteran was involved in a drug interdiction.  Service records 
also reflect that the veteran was authorized to receive 
secret documents; however, this authorization is dated in 
January 1984 and December 1985, prior to the veteran's 
service in Honduras.  

The veteran's assertions that he was an assassination target, 
and that his life was threatened while in Honduras cannot be 
verified.  The Board is unaware of any means that might be 
used to verify either assertion.  The veteran's stressor 
statement recounted his participation in returning the body 
of a young girl to her family in Honduras after she had been 
accidentally killed by the Air Force commanding officer 
there, and of his involvement in preparing the body for 
burial and providing food and provisions to her family.  He 
has not provided a date for this incident, the name of the 
child or her family, or the name of the other service member 
who apparently helped in this endeavor.  At his hearing, he 
stated that "[w]e had to bury her and I need to go down 
there and make things right with her family."  The reported 
stressor presents a highly improbable situation.  The 
veteran's account is not verified, and he has not provided 
any information that might make it possible to verify.

The veteran's stressor statement otherwise recounts numerous 
instances of conflict with others; deaths of friends, 
acquaintances, or strangers; and terrorist events taking 
place near where he was stationed, but not involving him.  
The veteran's account indicates that he found virtually every 
tour of duty to be extraordinarily stressful.  However 
stressful his military experience may have been, the 
information provided by the veteran does not provide enough 
specific information to allow for an adequate corroboration 
of his alleged stressors.  See, e.g., Fossie v. West, 12 Vet. 
App. 1, 6 (1998).

The veteran's statements about his stressful experiences in 
service cannot be verified on the information he has 
provided, and his statements in themselves strain 
credibility.  That the veteran was issued a diplomatic 
passport, or that he was for a time barred from reenlistment, 
are not the types of evidence required to establish that any 
particular stressor occurred.  Thus, the Board finds that 
there is no credible supporting evidence that the veteran's 
alleged in-service stressors actually occurred.  See West v. 
Brown, supra. (where a veteran-claimant did not serve in 
combat or the stressor is not related to combat, his lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor); see also Zarycki v. 
Brown, 6 Vet. App. at 98.  Fossie v. West, supra.

Although health care professionals have accepted the 
veteran's account of this experience in service as correct, 
the Board is not required to do the same, charged as it is 
with the duty to assess the credibility and weight to be 
given the evidence.  The Board notes, however, that there is 
not medical evidence linking the veteran's PTSD to service 
stressors.  In fact, Dr. Gutierrez opined that the veteran's 
problems were related to primary social and support group and 
occupational problems.  

As explained above, the record of evidence does not reflect 
that the veteran was engaged in combat with the enemy, and 
there is no credible supporting evidence that his alleged in-
service stressors occurred, apart from the veteran's own 
uncorroborated statements regarding his experiences during 
service.  Consequently, the claim for service connection for 
PTSD, therefore, fails on the basis that all three elements 
required for such a showing under 38 C.F.R. § 3.304(f), have 
not been met.  Under these circumstances, the Board 
determines that the evidence does not show that the veteran 
incurred PTSD as a result of his active duty service, or any 
incident therein, and the preponderance of the evidence is 
against entitlement to service connection for PTSD.  
Accordingly, the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102; Gilbert v.Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

